Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 08/29/2018.  Claims 1-31 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. The applicant elected Species 1 which includes all pending claims 1-31.  Examiner acknowledges the traversal and withdraws the restriction requirement between Species 1 and 2 as they are the same.  Election of Species 1 in regards to Species 1, 3, and 4 was made without traverse in the reply filed on 06/08/2020.  

Claim Rejections - 35 USC § 112 (1st)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe what a “double displacement reciprocating pump” is and how it differs from the claimed pump.  Is the piston stroke lengthened, thereby doubling the displacement? Is the diameter of the bore increased, thereby doubling the displacement?  Is the pump re-engineered so that both the upstroke and the down stroke produce liquid?  Claim 16 is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 112 (2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16,18, 23, 24, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 states “configured as a double displacement reciprocating pump” it is unclear how “double displacement” should be interpreted.  The phrase can be interpreted in many ways and not explained in the specification of the drawings therefore the phrase is indefinite. The case is examined as if double displacement means causing flow thru the outlet when the piston moves in both directions.
Claims 18 and 31 state “configured for substantially minimizing or eliminating ullage (i.e., dead space)” it is unclear how “(i.e., dead space)” should be interpreted.   The use of parenthesis as well as the use of “i.e.” in this context is narrative and the terms “ullage” and “dead space” are not per se synonymous. Further if in this context the terms are synonymous, then the intent of the redundant terms is unclear.
Claim 23 states “the second check valve is configured for inhibiting flow across the inlet thereof while the valve housing travels away from the inlet port” the second check valve is at the outlet of the pump and if the valve does inhibit flow while the valve housing, which is attached to the piston, moves away from the inlet port of the pump and toward the outlet port of the pump, the pump will not function.  Examiner believes this is a 
Claim 24 states “the plug and the inlet of the second check valve are configured for inhibiting flow across the inlet while the valve housing travels away from the inlet port” the second check valve is at the outlet of the pump and if the valve does inhibit flow while the valve housing, which is attached to the piston, moves away from the inlet port of the pump and toward the outlet port of the pump, the pump will not function.  Examiner believes this is a simple mistake and that “inlet port” in the claim should be changed to - -outlet port- -.  The case is examined under this assumption.
Claim 30 states “the second check valve is configured for inhibiting flow across the inlet thereof while the valve housing travels away from the inlet port” the second check valve is at the outlet of the pump and if the valve does inhibit flow while the valve housing, which is attached to the piston, moves away from the inlet port of the pump and toward the outlet port of the pump, the pump will not function.  Examiner believes this is a simple mistake and that “inlet port” in the claim should be changed to - -outlet port- -.  The case is examined under this assumption.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-3, 5, 6, 12-15, 17, and 18 are rejected under 35 U.S.C. 102(a) as being anticipated by Carey (USPAP 2016/0069344).
In reference to independent claim 1, Carey discloses a pump (fig 1-8), comprising: a pump housing (52, fig 6) comprising an inlet port (24) and an outlet port (130); a piston (74) disposed within the pump housing (52), the piston comprising opposing first and second ends (bottom of 74 is the first end, top of 74 is the second end); a first check valve (48 and 74) coupled to the first end of the piston (48 is coupled to 74), 
the first check valve comprising an inlet (hole in 92); and an outlet (84) in fluid communication with the outlet port (fluid moves out thru 84 and into 130); a valve housing (88 and 98) coupled to the first check valve (88 is coupled to the valve by inserting it into 96); 
a second check valve (44, 46, 60, 62, and 64) disposed upstream of the first check valve (48 and 74), 
the second check valve comprising: an inlet (hole in 60) in fluid communication with the inlet port (24); and an outlet (top of 66) in fluid communication with the inlet of the first check valve (fluid communicates by flowing from the top of 66 to the lower side of 48); and a piston rod (38) coupled to the second end of the piston (38 is coupled to the top of 74); wherein, the valve housing is configured for receiving at least a portion of the second check valve (bottom of 88 receives top of 66, fig 6).  
In reference to dependent claim 2, Carey discloses the pump of claim 1, wherein the first check valve (48 and 74) is configured for inhibiting flow across the inlet (88 and 98) travels towards the outlet port (when 48 moves up towards outlet 128 the ball 86 is held against seal 92 inhibiting flow across the inlet hole in 92, fig 5).  
In reference to dependent claim 3, Carey discloses the pump of claim 2, wherein the first check valve comprises: a valve body (74) defining the inlet (92 lies within 74) and the outlet (84) of the first check valve; and a plug (86) housed within the valve body (86 floats within the valve chamber 98 which is in 74); wherein, the valve body (74) and the plug (86) are configured for uninhibited displacement of the plug (plug 86 is uninhibited within the valve chamber 98 which is in 74); and the plug (86) and the inlet of the first check valve (hole in 92) are configured for inhibiting flow across the inlet while the valve housing (88 and 98) travels towards the outlet port (while the valve housing moves up towards 130 plug 86 seals against 92  and inhibits flow therethrough, fig 4).  
In reference to dependent claim 5, Carey discloses the pump of claim 1, wherein the second check valve (44, 46, 60, 62, and 64) is configured for inhibiting flow across the inlet (hole in 60) thereof while the valve housing (88 and 98) travels towards the inlet port (while the valve housing (88 and 98) moves down the ball 64 seals against 60, fig 5).  
In reference to dependent claim 6, Carey discloses the pump of claim 5, wherein the second check valve comprises: a valve body (44) defining the inlet (hole in 60) and the outlet (top of 66) of the second check valve; and a plug (64) housed within the valve body (64 is housed within 44): wherein the valve body (44) and the plug (64) are configured for uninhibited displacement of the plug (64 is uninhibited between an opening and closing position within 44): and the plug (64) and the inlet (hole in 60) of the second check valve are configured for inhibiting flow across the inlet while the valve housing (88 and 98) travels towards the inlet port (64 seals against 60 inhibiting flow thru the inlet while the valve housing (88 and 98) moves towards the inlet port in the center of 60, fig 5).  
In reference to dependent claim 12, Carey discloses the pump of claim 1, wherein an interior surface of the pump housing (inside surface of seal 50 mounted on the inside of 52, fig 3) and an exterior surface of the valve housing (exterior of 88 and 98) are configured for inhibiting flow therebetween (seal 50 seals against the exterior of valve housing 88 and 98 and prevents flow therebetween).  
In reference to dependent claim 13, Carey discloses the pump of claim 1, wherein an interior surface of the pump housing (52) is configured for inhibiting flow between the pump housing and the valve housing (seal 50 mounted on the inside of the pump housing 52 prevents the flow between the valve housing (88 and 98) and the inside of the pump housing 52).  
In reference to dependent claim 14, Carey discloses the pump of claim 1, wherein an exterior surface of the valve housing (exterior of 88 and 98) is configured for inhibiting flow between the valve housing (88 and 98) and the pump housing (seal 50 mounted on the inside of the pump housing 52 prevents the flow between the valve housing (88 and 98) and the inside of the pump housing 52).  
In reference to dependent claim 15, Carey discloses the pump of claim 1, comprising a seal (50) disposed around at least a portion of an exterior surface of the valve housing (88 and 98), the seal configured for inhibiting flow between the pump (seal 50 mounted on the inside of the pump housing 52 inhibits flow between the valve housing (88 and 98) and the inside of the pump housing 52).    
In reference to dependent claim 17, Carey discloses the pump of claim 1, wherein the first check valve (48 and 74) is configured for inhibiting flow across the inlet (hole in 92) thereof while the valve housing (88 and 98) travels towards the outlet port (ball 86 seals against 92 and inhibits flow while the first valve travels up towards the outlet channel 128, fig 3 and 4); and the second check valve (44, 46, 60, 62, and 64) is configured for inhibiting flow across the inlet thereof while the valve housing (88 and 98) travels towards the inlet port (ball 64 seals against 60 and inhibits flow while the valve housing (88 and 98) travels toward the inlet port 24, fig 5).  
In reference to dependent claim 18, Carey discloses the pump of claim 1 configured for substantially minimizing or eliminating ullage (i.e., dead space) (a portion of the valve 66 fits inside the piston assembly substantially eliminating ullage, in addition the top of the piston fits tightly into 102 further substantially minimizing ullage).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carey (USPAP 2016/0069344) in view of Van Rensburg (USPN 4,667,696).
In reference to dependent claim 4, Carey discloses the pump of claim 3, however
Carey is silent to the plug comprises a substantially rigid core encased in a compliant coating.
Van Rensburg, a similar fluid handling device, teaches the plug comprises a substantially rigid core encased in a compliant coating (col 2, lines 56-58 discloses “ball 24 is formed of a stainless steel material and it may have a covering of an elastomeric material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plug design of Van Rensburg in the valve of Carey so “the greater must be the weight of the ball so that it will automatically drop down to a valve closing position in the event that there is backflow through the valve” col 2, lines 65—68.
In reference to dependent claim 7, Carey discloses the pump of claim 6, however
Carey is silent to the plug comprises a substantially rigid core encased in a compliant coating.
Van Rensburg, a similar fluid handling device, teaches the plug comprises a substantially rigid core encased in a compliant coating (col 2, lines 56-58 discloses “ball 24 is formed of a stainless steel material and it may have a covering of an elastomeric material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plug design of Van Rensburg in the valve of Carey so “the greater must be the weight of the ball so that it will automatically drop down to a valve closing position in the event that there is backflow through the valve” col 2, lines 65—68.  

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Carey (USPAP 2016/0069344) in view of Chung (USPN 5,655,885).
In reference to dependent claim 16, Carey discloses the pump of claim 1, however 
Carey is silent to the pump configured as a double displacement reciprocating pump.  
Chung, a similar piston pump with a valve in the piston, teaches a pump configured as a double displacement reciprocating pump (10, fig 1-3, col 2 lines 66-67 specifically discloses a double displacement pump)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Carey with the double displacement design of Chung “to provide a double-displacement piston-and-cylinder type fluid pump that is compact, relatively simple, easy to service (particularly in the field), and can be readily used in a hopper configuration” col 1, lines 43-47.  In addition by making the pump double acting the piston moves fluid with both strokes which is more efficient. To be clear the modification is done by making the area 38 of Carey larger than the area 140 so more fluid is forced from the chamber 38 than the secondary chamber 140 can hold thereby forcing fluid out thru the outlet.  


Claims 8-10, 19-21, 23, 24, and 26-31 rejected under 35 U.S.C. 103(a) as being unpatentable over Carey (USPAP 2016/0069344) in view of Andel (USPN 6,155,806). 
In reference to independent claim 19, Carey teaches a pump (fig 1-8), comprising: a pump housing (52, fig 6) comprising an inlet port (24) and an outlet port (130); a piston (74) disposed within the pump housing (74 is in 52), the piston comprising opposing first and second ends (bottom of 74 is the first end, top of 74 is the second end); a valve housing (88 and 98) coupled to the first end of the piston (88 is mounted within the first end 74); a first check valve (44, 46, 60, 62, and 64) disposed at the inlet port (44, 46, 60, 62, and 64 are disposed at the inlet 24), 
the first check valve comprising: an inlet (hole in 60) in fluid communication with the inlet port (24); and an outlet (top of 66) in fluid communication with the pump (fluid communicates by flowing from the top of 66 into the area 38 in fig 4); and a piston rod (38) coupled to the second end of the piston (38 is coupled to the top of 74); wherein, the valve housing (88 and 98) is configured for receiving at least a portion of the first check valve (bottom of 88 receives top of 66, fig 6).  
Carey is silent to a second check valve disposed at the outlet port, the second check valve comprising: an inlet in fluid communication with the pump housing; and an outlet in fluid communication with the outlet port;
Andel, a similar piston pump, teaches a second check valve (112, fig 1) disposed at the outlet port (18), the second check valve comprising: an inlet (hole above 114) in fluid communication with the pump housing (24); and an outlet (26) in fluid communication with the outlet port (fluid moves directly from the outlet 26 to the outlet port 18, fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a check valve in the outlet passage (128) of Carey, like in Andel, because it “prevents back flow of liquid into outlet passage 110 during each change in direction of pump shaft” col 4, lines 28-29; Andel. Furthermore, by using an outlet valve, backflow is also prevented which makes the pump more efficient.  To be clear, Carey is modified with the presence of the outlet valve, not its specific structure, in Andel the outlet valve is structurally similar to its other two valves.  After modification Carey’s new valve is structurally similar to the other two valves in Carey.

In reference to dependent claim 8, Carey discloses the pump of claim 1, however
Carey is silent to a third check valve disposed downstream of the valve housing, the third check valve comprising: an inlet in fluid communication with the outlet of the first check valve; and an outlet in fluid communication with the outlet port.  
Andel, a similar piston pump, teaches a third check valve (112, fig 1) disposed downstream of the valve housing (112 is downstream of the structure 54 which is a valve housing for valve 72), the third check valve comprising: an inlet (hole above 114) in fluid communication with the outlet (56) of the first check valve (72); and an outlet (26) in fluid communication with the outlet port (fluid moves directly from the outlet 26 to the outlet port 18, fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a check valve in the outlet passage (128) of Carey, like in Andel, because it “prevents back flow of liquid into outlet passage 110 during each change in direction of pump shaft” col 4, lines 28-29; Andel. Furthermore, by using an outlet valve, backflow is also prevented which makes the pump more efficient.  To be clear, Carey is modified with the presence of the outlet valve, not its specific structure, in Andel the outlet valve is structurally similar to its other two valves.  After modification Carey’s new valve is structurally similar to the other two valves in Carey.

In reference to dependent claim 9, Carey in view of Andel teaches the pump of claim 8, Andel, combined above, discloses a third check valve (112, fig 1 of Andel) is (54 in fig 1) travels towards the inlet port (when 54 travels down towards the inlet port, the ball 112 remains sealed against 114 inhibiting flow therethrough).  
In reference to dependent claim 10, Carey in view of Andel teaches the pump of claim 8, Carey is silent to a third check valve as described by applicant however Andel, combined above, further teaches a pump wherein the third check valve comprises: a valve body (area of 25 around 112, fig 1) defining the inlet and the outlet of the third check valve (inlet is the hole above 114 and the outlet is 26); and a plug (112) housed within the valve body (112 is mounted inside the valve body); wherein, the valve body and the plug are configured for uninhibited displacement of the plug Andel; and the plug and the inlet of the third check valve are configured for inhibiting flow across the inlet while the valve housing travels towards the inlet port (when the valve housing  54 moves toward the inlet port 16 the plug 112 seals against the valve seat 114 and inhibits flow).  
In reference to dependent claim 20, Carey in view of Andel teaches the pump of claim 19, wherein the first check valve (44, 46, 60, 62, and 64) is configured for inhibiting flow across the inlet thereof while the valve housing (48) travels towards the inlet port (when 48 moves down towards inlet 24 the ball 64 is held against seal 60 inhibiting flow across the inlet hole in 60, fig 5).  
In reference to dependent claim 21, Carey in view of Andel teaches the pump of claim 20, wherein the first check valve comprises: a valve body (44) defining the inlet (hole in 60) and the outlet (top of 66) of the first check valve; and a plug (64) housed within the valve body (64 is housed within 44); wherein, the valve body and the plug (64 is uninhibited between an opening and closing position within 44); and the plug (64) and the inlet of the first check valve are configured for inhibiting flow across the inlet while the valve housing travels towards the inlet port (64 inhibits flow thru the inlet while the valve housing 88 moves towards the inlet port in the center of 60, fig 5).  
In reference to dependent claim 23, Carey in view of Andel teaches the pump of claim 19, Carey is silent to a second check valve as described by applicant however Andel, combined above, further teaches a pump wherein the second check valve (112) is configured for inhibiting flow across the inlet thereof while the valve housing travels away from the inlet port (when the valve housing 54 moves toward the inlet port 16 the plug 112 seals against the valve seat 114 and inhibits flow).  
In reference to dependent claim 24, Carey in view of Andel teaches the pump of claim 23, Carey is silent to a second check valve as described by applicant however Andel, combined above, further teaches a pump wherein the second check valve comprises: a valve body (area of 25 around 112, fig 1) defining the inlet and the outlet of the second check valve (inlet is the hole above 114 and the outlet is 26): and a plug (112) housed within the valve body (112 is mounted inside the valve body); wherein, the valve body and the plug are configured for uninhibited displacement of the plug (ball 112 moves up and down and is uninhibited inside the cage since the spring is not brought over only the valve itself); and the plug (112) and the inlet (hole in 114) of the second check valve are configured for inhibiting flow across the inlet while the valve housing travels away from the outlet port (when the valve housing 54 moves away from the outlet port the ball 112 would fall and seal against its valve seat 114).  
In reference to dependent claim 26, Carey in view of Andel teaches the pump of claim 19, Carey further discloses a pump wherein an interior surface of the pump housing (inside surface of seal 50 mounted on the inside of 52, fig 3) and an exterior surface of the valve housing are configured for inhibiting flow there between (seal 50 seals against the exterior of valve housing 88 and 98 and prevents flow there between).  
In reference to dependent claim 27, Carey in view of Andel teaches the pump of claim 19, Carey further discloses a pump wherein an interior surface of the pump housing is configured for inhibiting flow between the pump housing and the valve housing (seal 50 mounted on the inside of the pump housing 52 prevents the flow between the valve housing (88 and 98) and the inside of the pump housing 52).  
In reference to dependent claim 28, Carey in view of Andel teaches the pump of claim 19, Carey further discloses a pump wherein an exterior surface of the valve housing is configured for inhibiting flow between the valve housing and the pump housing (seal 50 mounted on the inside of the pump housing 52 prevents the flow between the valve housing (88 and 98) and the inside of the pump housing 52).  
In reference to dependent claim 29, Carey in view of Andel teaches the pump of claim 19, comprising a seal (50) disposed around at least a portion of an exterior surface of the valve housing (88 and 98), the seal configured for inhibiting flow between the pump housing and the valve housing (seal 50 mounted on the inside of the pump housing 52 prevents the flow between the valve housing (88 and 98) and the inside of the pump housing 52).    
In reference to dependent claim 30, Carey in view of Andel teaches the pump of claim 19, Carey further discloses a pump wherein the first check valve (44, 46, 60, 62, and 64) is configured for inhibiting flow across the inlet thereof while the valve housing travels towards the inlet port (while the valve housing moves down the ball 64 seals against 60); Carey is silent to the second valve as disclosed by the claims, however Andel, combined above, teaches the second check valve (112) is configured for inhibiting flow across the inlet thereof while the valve housing (54) travels away from the outlet port (when the valve housing 54 moves away from the outlet port the ball 112 would fall and seal against its valve seat 114).  
In reference to dependent claim 31, Carey in view of Andel teaches the pump of claim 19 configured for substantially minimizing or eliminating ullage (i.e., dead space) (a portion of the valve 66 fits inside the piston assembly substantially eliminating ullage, in addition the top of the piston fits tightly into 102 further substantially minimizing ullage).


Claims 11, 22, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carey (USPAP 2016/0069344) in view of Andel (USPN 6,155,806) further in view of Van Rensburg (USPN 4,667,696).
In reference to dependent claim 11,
Carey and Andel are silent to the plug comprising a substantially rigid core encased in a compliant coating.
Van Rensburg, a similar fluid handling device, teaches the plug comprises a substantially rigid core encased in a compliant coating (col 2, lines 56-58 discloses “ball 24 is formed of a stainless steel material and it may have a covering of an elastomeric material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plug design of Van Rensburg in the valve of Carey so “the greater must be the weight of the ball so that it will automatically drop down to a valve closing position in the event that there is backflow through the valve” col 2, lines 65—68.
In reference to dependent claim 22, Carey in view of Andel teaches the pump of claim 21, however  
Carey and Andel are silent to the plug comprising a substantially rigid core encased in a compliant coating.
Van Rensburg, a similar fluid handling device, teaches the plug comprises a substantially rigid core encased in a compliant coating (col 2, lines 56-58 discloses “ball 24 is formed of a stainless steel material and it may have a covering of an elastomeric material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plug design of Van Rensburg in the valve of Carey so “the greater must be the weight of the ball so that it will automatically drop 
In reference to dependent claim 25, Carey in view of Andel teaches the pump of claim 24, however
Carey and Andel are silent to the plug comprising a substantially rigid core encased in a compliant coating.
Van Rensburg, a similar fluid handling device, teaches the plug comprises a substantially rigid core encased in a compliant coating (col 2, lines 56-58 discloses “ball 24 is formed of a stainless steel material and it may have a covering of an elastomeric material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plug design of Van Rensburg in the valve of Carey in view of Andel so “the greater must be the weight of the ball so that it will automatically drop down to a valve closing position in the event that there is backflow through the valve” col 2, lines 65—68.



Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Heydrick (USPN 254,010) discloses a valved piston pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746